DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

	Claims 25-30, 33-38, 40-42, and 44 are amended; and claims 31, 32, 39, and 43 are unchanged; therefore, claims 25-44 are pending in the application, of which, claims 25, 34, and 40 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/989,573 filed on 08/10/2020, which claims the benefit of U.S. Patent Application No. 15/344,342 filed on 11/04/2016, which has since been issued as U.S. Patent No. 10,740,387, which claims the benefit of U.S. Patent Application No. 15/211,321 filed on 07/15/2016, which has since been issued as U.S. Patent No. 10,423,657, which claims the benefit of U.S. Provisional Patent Application No. 62/192,873 filed on 07/15/2015.

Allowance
Claims 25-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving image data from an image database of a client computing device associated with a user, the image data comprising a screenshot; determining that the screenshot includes  images of a plurality of products of interest; analyzing the images of the plurality of products of interest to determine at least one product category for each of the plurality of products of interest; determining a plurality of product sub-categories associated with the at least one product category for each of the plurality of products of interest; identifying, using at least one machine learning model, one or more products similar to each of the plurality of products of interest based on the at least one product category and/or the plurality of product sub-categories; and causing to be displayed, at the client computing device, a graphical user interface that includes the one or more identified products for each of the plurality of products of interest, wherein the one or more identified products are selectable by the user.” (in combination with the other limitations of the independent claims). 
The prior arts (Cheung and Huang references) disclose identifying a single product of interest in a screenshot using machine learning models based on identified category but do not specifically disclose identifying multiple products of interest in a screenshot using both product category and sub-categories to identify similar products using machine learning models for each product of interest in the screenshot in a single process as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165